DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 103	3
A. Claims 7, 12, 13, 21, 23-26, 28, 33, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0269507 (“Yu”) in view of US 2004/0214446 (“Kim”) and as evidenced by admissions in the Instant Application.	4
B. Claims 10, 27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kim, as evidenced by admissions in the Instant Application.	13
C. Claims 22 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kim and US 6,908,847 (“Saito”), and as evidenced by admissions in the Instant Application.	15
D. Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kim as evidenced by admissions in the Instant Application, as applied to claim 7, above, and further in view of US 2008/0179741 (“Streck”).	18
IV. Response to Arguments	19
V. Pertinent Prior Art	19
Conclusion	20


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 04/28/2022 has been entered.

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 7, 12, 13, 21, 23-26, 28, 33, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0269507 (“Yu”) in view of US 2004/0214446 (“Kim”) and as evidenced by admissions in the Instant Application. 
Claim 7 reads,
7. (Currently Amended) A method, comprising: 
[1] forming a conductive structure embedded in a low-k dielectric layer; 
[2] exposing the low-k dielectric layer to a first nitrogen-based plasma to form a nitrogen-rich protective layer within the low-k dielectric layer; 
[3] depositing a capping layer precursor on the conductive structure; 
[4] dissociating the capping layer precursor with a second nitrogen-based plasma to form a capping layer; 
[5] depositing an etch stop layer on the capping layer and the nitrogen-rich protective layer; and 
[6a] performing a post-deposition treatment on the etch stop layer, 
[6b] wherein the nitrogen-rich protective layer protects the low-k dielectric layer from the post-deposition treatment.

With regard to claim 7, Yu discloses,
7. (Currently Amended) A method, comprising: 
[1] forming a conductive structure 208 [copper] embedded in a low-k dielectric layer 204 [¶ 26; Fig. 2A]; 
[2] exposing the low-k dielectric layer 204 to a first nitrogen-based plasma to form a nitrogen-rich protective layer [not shown but inherent] within the low-k dielectric layer 204 [¶ 31: “In another example, substrate 200 may be exposed to a hydrogen and ammonia gaseous mixture while a plasma is generated at 400 watts for about 15 seconds at about 5 Torr.”]; 
[3] forming depositing a capping layer precursor [¶¶ 44, 45, 47: e.g. a cobalt carbonyl compounds—as further limited by instant claim 33] on the conductive structure 208 [¶¶ 32-37, 42; Fig. 2C]; 
[4] dissociating the capping layer precursor with a second nitrogen-based plasma  to form a capping layer 216 [¶¶ 32-37, 42; Fig. 2C]; and 
[5] depositing an etch stop layer 220 on the capping layer 216 and the nitrogen-rich protective layer [¶ 49; Fig. 2E]; and
[6a]-[6b] … [not taught].

With regard to features [3] and [4] of claim 7, Yu states,
[0042] In another embodiment, a method for capping a copper surface on a substrate is provided which includes depositing a cobalt capping material over the metallic copper surface while leaving exposed the dielectric surface during a deposition-treatment cycle.  In one example, the deposition-treatment cycle includes exposing the substrate to a cobalt precursor gas to selectively form a first cobalt layer over the metallic copper surface while leaving exposed the dielectric surface during a vapor deposition process, exposing the first cobalt layer to a plasma containing nitrogen, ammonia, an ammonia/nitrogen mixture, or hydrogen during a treatment process.  The method further provides exposing the substrate to the cobalt precursor gas to selectively form a second cobalt layer over the first cobalt layer while leaving exposed the dielectric surface during the vapor deposition process, and exposing the second cobalt layer to the plasma during the treatment process.
(Yu: ¶ 42; emphasis added)

With regard to feature [2] of claim 7, Yu discloses the same low-k dielectric e.g. “a silicon carbide oxide material or a carbon doped silicon oxide material” (Yu: ¶ 26) as disclosed in the Instant Application (Instant Specification: ¶ 17: “carbon doped silicon oxide”).  Yu also uses nitrogen-based plasma conditions overlapping those disclosed in the Instant Application that Applicant admits will produce the nitrogen-rich protective layer at the exposed surface of the low-k dielectric layer, including the (1) nitrogen-based gases (e.g. ammonia), (2) pressure (Yu: 5 Torr; Instant Application: “about 1.5 Torr to about 4.5 Torr”), and (3) plasma power (Yu: 400 watts; Instant Application: “about 350 Watts to about 500 Watts”).  (Compare the specific example in last sentence of ¶ 31 of Yu with conditions in the Instant Specification at ¶ 24.)  Moreover, Yu explicitly exposes the surface 210 of the low-k dielectric layer 204 to the nitrogen-based plasma.  
In addition, during the formation of the Co capping layer 216, the nitrogen-based plasma conditions significantly overlap those in the Instant Application.  In this regard, Yu uses as the reducing agent for dissociating the Co carbonyl precursor, “ammonia (NH3), a hydrogen and ammonia mixture (H2/ NH3), nitrogen (e.g., N2 or atomic-N), hydrazine (N2H4), derivatives thereof, plasmas thereof, or combinations thereof” (¶ 35).  The plasma conditions include “more preferably, from about 1 Torr to about 5 Torr” (¶ 36) and “more preferably, from about 300 watts to about 500 watts”.  Still further, because the Co capping layer 216 can be deposited over several cycles, e.g. “2, 3, 4, 5, or more” (Yu: ¶ 38 and ¶ 42 quoted above), the claimed “first nitrogen-based plasma” can be the first reduction of the Co precursor and the claimed “second nitrogen-based plasma” can be the second exposure during the second cycle of forming the Co capping layer 216.  
Based on the evidence of record, then, it is held, absent evidence to the contrary, that the nitrogen-based plasma exposure disclosed in Yu creates the claimed nitrogen-rich protective layer in the surface 210 of the low-k dielectric 204.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to feature [5] of claim 7, Yu calls the claimed “etch stop layer” a “barrier layer 220”, which are materials different from that of the dielectric layer 204, e.g. silicon carbide, silicon nitride (Yu: ¶ 49).  It is well known in the art that the aforementioned materials can be etched selectively to low-k carbon-doped silicon oxide.  In addition, Yu teaches that the Co-capped Cu interconnect is known for use in multi-level metallization an interconnect (Yu: ¶ 4) thereby indicating that additional metallization levels would be deposited on the one shown in Fig. 2D.  As such, it is held, absent evidence to the contrary, that the barrier layer 220 is capable of being an “etch stop” within the broadest reasonable interpretation consistent with the Instant Application, especially since the Instant Application failed to provide even one example of a material for the etch stop layer.

With regard to feature [6a]-[6b] of claim 7,
[6a] performing a post-deposition treatment on the etch stop layer, 
[6b] wherein the nitrogen-rich protective layer protects the low-k dielectric layer from the post-deposition treatment.
Yu does not disclose features [6a]-[6b].
Kim, like Yu, is directed to forming a multilevel interconnect including a first metal layer having metal features 107 in a dielectric 105 that is covered by a silicon carbide or oxygen-doped silicon carbide etch stop layers 110 (Kim: ¶¶ 60-61; Fig. 1 and Figs. 2A-2H).  Kim further teaches that the second metal layer includes low-k dielectric layers 112, 118 made of silicon oxycarbide separated by another silicon carbide etch stop layer 114 (Kim: ¶¶ 67, 69).  Kim further teaches that the etch stop layers, 110 and 114, are plasma treated (Kim: ¶¶ 66, 69) to clean and stabilize the surfaces and thereby provide better adhesion to layers deposited thereover (Kim: ¶ 48).
Inasmuch as each of Yu and Kim teach the same etch stop materials, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to plasma treat the etch stop layer 220 of Yu, in the manner disclosed in Kim (Kim: ¶¶ 48, 66), in order to clean, stabilize, and thereby provide better adhesion to the subsequently deposited layers used to form a multi-level metallization (Yu: ¶ 4) as taught in Kim (Kim: ¶ 48).  As such, Kim may be seen as an improvement to Yu in this regard.  (See MPEP 2143.)
Further with regard to feature [6b] of claim 7, it is held, absent evidence to the contrary that the nitrogen-rich protective layer would protect the underlying low-k dielectric material 204 during the plasma treatment of Kim used in Yu, at least because the added nitrogen would densify the nitrogen-rich region of the low-k dielectric 204, thereby reducing the penetration of the plasma used to treat the etch stop layer 220 than if the nitrogen-rich protective layer were not present.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)
This is all of the features of claim 7.

Claims 12, 13, and 21 read, 
12. (Previously Presented) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises forming the nitrogen-rich protective layer at a thickness between about 7 nm and about 15 nm.  
13. (Previously Presented) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises forming the nitrogen-rich protective layer within the low-k dielectric layer and at a distance below a top surface of the low-k dielectric layer.  
21. (Previously Presented) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises converting a top portion of the low-k dielectric layer to form the nitrogen-rich protective layer.  
As above, because Yu exposes the same low-k dielectric material to essentially the same nitrogen-based plasma either before the formation of the capping layer or during the formation of the capping layer, it is held, absent evidence to the contrary, that each of the resulting features claimed in claims 12, 13, and 21 would inherently result.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claims 33 and 35, Yu further discloses,
33. (Previously Presented) The method of claim 7, wherein depositing the capping layer 216 precursor comprises exposing the conductive structure to a cobalt carbonyl precursor [¶¶ 44, 45, 47].  
35. (Previously Presented) The method of claim 7, further comprising repeating depositing the capping layer precursor and dissociating the capping layer precursor 2 to 6 times [¶¶ 38, 42, as explained above under feature [2] of claim 7].

With regard to claim 37, Yu modified by Kim to perform the plasma treatment on the etch stop layer 220 further teaches,
37. (New) The method of claim 7, wherein performing the post-deposition treatment [of Kim] on the etch stop layer 220 [of Yu] comprises performing a plasma treatment to remove byproducts [as taught in Kim, ¶¶ 48, 66] generated during the deposition of the etch stop layer 220 and to densify the etch stop layer 220.
The removal of byproducts, i.e. contaminants, is explicit in Kim (Kim: ¶ 48).  
In addition, it is held, absent evidence to the contrary, that because the plasma treatment stabilizes the etch stop layer to become less reactive to moisture and oxygen (Kim: ¶ 48), that the density of the etch stop layer is inherently increased by the plasma treatment.  In this regard, Kim further explains that the surface of the low-k dielectric layer 112, which is made from a material similar to the etch stop 110 at least in that each may include Si, O, and C (Kim: ¶ 67), is also plasma treated using He or a reducing gas such as hydrogen (Kim: ¶ 68), which are the same gases that may be used to plasma treat the etch stop layer 110 (Kim: ¶ 66), which results in said low-k dielectric 112 having both a cleaned surface and densified surface region (Kim: ¶¶ 66-68).  As such, Kim teaches that the plasma treatment is capable of both cleaning and densifying the material from which the etch stop layer 110 is made.  As such, the burden of proof is shifted to Applicant to prove that the plasma treatment of the etch stop material of Kim (used in Yu) does not densify the etch stop material.  (See MPEP 2112(I)-(V).) 
To the extent that Applicant may provide evidence that the plasma treatment of Kim does not inherently densify the etch stop layer of Yu/Kim, then it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use conditions that densify the surface region of the etch stop layer, as taught by Kim (¶ 68), in order to provide more robust protection to the underlying layers during etching of an opening in an overlying dielectric layer used to make a multi-level metallization. 
This is all of the features of claim 37.

Claim 23 reads,
23. (Currently Amended) A method, comprising: 
[1] forming conductive structures within a dielectric layer; 
[2] selectively forming a nitrogen-rich protective layer with a nitrogen concentration profile between adjacent conductive structures, within the dielectric layer, and at a distance below a top surface of the dielectric layer [inherent for the reasons explained under feature [2] of claim 7]; 
[3] selectively depositing a capping layer precursor on the conductive structures; 
[4] reactingAtty. Dkt. No. 4630.3110001-5 -Chen-Yi Lee Reply to Office Action of January 20, 2022Application No. 16/991,665the capping layer precursor with a nitrogen-based plasma to form a capping layer; 
[5] forming an etch stop layer on the capping layer and the dielectric layer; and  
[6a] performing a plasma treatment on the etch stop layer, 
[6b] wherein the nitrogen-rich protective layer protects the dielectric layer from the plasma treatment.

With regard to claim 23, Yu discloses,
23. (Currently Amended) A method, comprising: 
[1] forming conductive structures 208 within a dielectric layer 204; 
[2] selectively forming a nitrogen-rich protective layer with a nitrogen concentration profile between adjacent conductive structures 208, within the dielectric layer 204, and at a distance below a top surface of the dielectric layer 204 [inherent for the reasons explained under feature [2] of claim 7]; 
[3] selectively depositing a capping layer precursor on the conductive structures 208; 
[4] reactingAtty. Dkt. No. 4630.3110001-5 -Chen-Yi Lee Reply to Office Action of January 20, 2022Application No. 16/991,665the capping layer precursor with a nitrogen-based plasma to form a capping layer 216 [Fig. 2C]; 
[5] forming an etch stop layer 220 on the capping layer 216 and the dielectric layer 204 [Fig. 2D]; and
[6a]-[6b] … [not taught].  
As to features [3]-[5] of claim 23, see the discussion under features [3]-[5] of claim 7.

With regard to feature [6a]-[6b] of claim 23,
[6a] performing a plasma treatment on the etch stop layer, 
[6b] wherein the nitrogen-rich protective layer protects the dielectric layer from the plasma treatment.
Yu does not disclose features [6a]-[6b].
As explained above, Kim, like Yu, is directed to forming a multilevel interconnect including a first metal layer having metal features 107 in a dielectric 105 that is covered by a silicon carbide or oxygen-doped silicon carbide etch stop layers 110 (Kim: ¶¶ 60-61; Fig. 1 and Figs. 2A-2H).  Kim further teaches that the second metal layer includes low-k dielectric layers 112, 118 made of silicon oxycarbide separated by another silicon carbide etch stop layer 114 (Kim: ¶¶ 67, 69).  Kim further teaches that the etch stop layers, 110 and 114, are plasma treated (Kim: ¶¶ 66, 69) to clean contaminants from the surfaces and stabilize the plasma-treated layers to thereby provide better moisture and oxygen resistance as well as better adhesion to layers deposited thereover (Kim: ¶ 48).
Inasmuch as each of Yu and Kim teach the same etch stop materials, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to plasma treat the etch stop layer 220 of Yu, in the manner disclosed in Kim (Kim: ¶¶ 48, 66), in order to clean, stabilize, and thereby provide better adhesion to the subsequently deposited layers used to form a multi-level metallization (Yu: ¶ 4) as taught in Kim (Kim: ¶ 48).
Further with regard to feature [6b] of claim 23, it is held, absent evidence to the contrary that the nitrogen-rich protective layer would protect the underlying low-k dielectric material 204 during the plasma treatment of Kim used in Yu, at least because the added nitrogen would densify the nitrogen-rich region of the low-k dielectric 204, thereby reducing the penetration of the plasma used to treat the etch stop layer 220 than if the nitrogen-rich protective layer were not present.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)
This is all of the features of claim 23.

Claims 24 and 28 read,
24. (Currently Amended) The method of claim 23, wherein selectively forming the nitrogen-rich protective layer with the nitrogen concentration profile comprises: 
[1] forming a first portion of a silicon nitride, wherein the first portion has a peak nitrogen concentration in atomic percentage higher than a second portion and a third portion of the silicon nitride, and wherein the first portion is located between about 8 nm and about 12 nm below the top surface of the dielectric layer; 
[2] forming the second portion of the silicon nitride with 50% of the peak nitrogen concentration, wherein the second portion is located between about 7 nm and about 8 nm and between about 12 nm and about 20 nm below the top surface of the dielectric layer; and 
[3] forming the third portion of the silicon nitride with 30% of the peak nitrogen concentration, wherein the third portion is located between about 5 nm and about 7 nm and between about 20 nm and about 25 nm below the top surface of the dielectric layer.  
28. (Currently Amended) The method of claim 23, wherein selectively forming the nitrogen-rich protective layer with the nitrogen concentration profile comprises converting a top portion of the dielectric layer to the nitrogen-rich protective layer.  
As above, because Yu exposes the same low-k dielectric material to essentially the same nitrogen-based plasma either before the formation of the capping layer or during the formation of the capping layer, it is held, absent evidence to the contrary, that each of the resulting features claimed in claims 24 and 28 would inherently result.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

Claims 25 and 26 reads,
25. (Currently Amended) The method of claim 23, wherein selectively forming the nitrogen-rich protective layer with the nitrogen concentration profile comprises exposing the dielectric layer to an other nitrogen-based plasma.  
26. (Currently Amended) The method of claim 23, wherein selectively forming the nitrogen-rich protective layer with the nitrogen concentration profile comprises treating the dielectric layer with an ammonia plasma or a nitrogen plasma to form a nitrogen-rich protective layer.  
As explained under feature [2] of claim 7, Yu exposes the low-k dielectric layer 204 several times to nitrogen-based plasmas, which may be or include ammonia or nitrogen plasmas, which would inherently contribute to the nitrogen concentration profile for the same reasons as explained above under feature [2] of claim 7.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

B. Claims 10, 27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kim, as evidenced by admissions in the Instant Application.
Claims 10, 27, and 34 read,
10. (Previously presented) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises treating the low-k dielectric layer with an ammonia plasma or a nitrogen plasma having a plasma power between about 350 Watts and about 500 Watts and a process pressure between about 1.5 Torr and about 4.5 Torr. 
27. (Currently Amended) The method of claim 23, wherein selectively forming the nitrogen-rich protective layer with the nitrogen concentration profile comprises treating the dielectric layer with a plasma process having a plasma power between about 350 Watts and about 500 Watts and a process pressure between about 1.5 Torr and about 4.5 Torr.  
34. (Previously Presented) The method of claim 7, wherein dissociating the capping layer precursor with the second nitrogen-based plasma comprises treating the capping layer precursor with an ammonia plasma or a nitrogen plasma at a process pressure greater than about 4.5 Torr.  
The prior art of Yu in view of Kim, as evidenced by admissions in the Instant Application, as explained above, teaches each of the features of claims 7 and 23.  As also explained under feature [2] of claim 7, Yu treats the surface of the low-k dielectric 204 with a nitrogen-based plasma, stating in this regard, “[i]n another example, substrate 200 may be exposed to a hydrogen and ammonia gaseous mixture while a plasma is generated at 400 watts for about 15 seconds at about 5 Torr” which anticipates the claimed power range for the plasma of claims 10 and 27.  The nitrogen-based plasma pressure ranges include (1) “about 5 Torr” for the pretreatment prior to forming the capping layer (¶ 31), and (2) “preferably from about 0.5 Torr to about 10 Torr, and more preferably, from about 1 Torr to about 5 Torr” during formation of the Co capping layer (¶ 36), which establishes a prima facie case of obviousness for the overlapping the claimed pressure ranges of “between about 1.5 Torr and about 4.5 Torr” and “greater than about 4.5 Torr”.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)  
This is all of the features of claims 10, 27, and 34.

C. Claims 22 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kim and US 6,908,847 (“Saito”), and as evidenced by admissions in the Instant Application.
Claim 22 reads,
22. (Previously Presented) The method of claim 7, further comprising: 
[1] forming an other low-k dielectric layer on the etch stop layer; and 
[2] forming an other conductive structure within the other low-k dielectric layer, wherein the other conductive structure is in contact with the conductive structure through the etch stop layer and the capping layer.
The prior art of Yu in view of Kim and as evidenced by admissions in the Instant Application, as explained above, teaches each of the features of claim 7. 
As also explained above, Yu teaches that the Co-capped Cu interconnect is known for use in multi-level metallization an interconnect (Yu: ¶ 4) thereby indicating that additional metallization levels would be deposited on the one shown in Fig. 2D.  Nonetheless, Yu does not show the additional low-k dielectric layers or other conductive structures as claimed.
Saito, like Yu, teaches a multilayered, copper metallization M1, M2, wherein each of the Cu layers is embedded in a low-k dielectric 22b, 24b, 26b including silicon, carbon, and oxygen, e.g. SiCOH or SiOC (Saito: low-k dielectric at col. 9, lines 46-55 and col. 12, lines 65-66; Cu at col. 11, lines 12-16 and col. 15, lines 63-66; Fig. 17).  Also like Yu, Saito also teaches depositing a capping layer CM1, CM2 that may be cobalt (Co) selectively on the exposed surfaces of each of the Cu layers M1 and M2 (Figs. 5-6 and 16-17; col. 11, lines 25-28; paragraph bridging cols. 11-12; col. 17, lines 35-39).  Still further like Yu, Saito teaches forming an etch stop layer 24a over the entire surface of the underlying metallization layer M1 (Saito: Figs. 7, 10; paragraph bridging cols. 12-13 and col. 13, lines 41-52).  
Saito further shows that the capping layer is etched to expose the underlying copper metallization M1c (Saito: Fig. 12; col. 14, lines 1-3) in order to allow direct contact with the subsequently deposited copper metallization PM2b/PM2c (Saito: Fig. 15; col. 15, lines 63-67). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form at least one additional layer of low-k dielectric overlying the etch stop layer 220 and to form an additional conductive structure within the overlying physically connected to at least one of the underlying copper conductive structure 208 through the etch stop 220 and through the capping layer 216, as taught in Saito, in order to make a multi-level copper metallization, as suggested in Yu (¶ 4) and taught in Saito.  Additional motivation to etching through the Co capping layer 216 would be to reduce the resistance of the multi-layered metallization since copper has a significantly higher conductivity than cobalt.   
This is all of the features of claim 22.

Claim 29 reads,
29. (Currently Amended) A method, comprising: 
[1] forming first conductive structures within a first dielectric layer;
[2] forming a nitrogen-rich protective layer between adjacent first conductive structures and within the first dielectric layer; 
[3] covering the first conductive structures with a capping layer precursor; 
[4] dissociating the capping layer precursor with a nitrogen-based plasma to form a capping layer; 
[5] depositing an etch stop layer on the capping layer and the first dielectric layer; 
[6a] performing a post-deposition treatment on the etch stop layer, 
[6b] wherein the nitrogen-rich protective layer protects the first dielectric layer from the post-deposition treatment; and 
[7a] forming second conductive structures within a second dielectric layer formed on the etch stop layer, 
[7b] wherein the second conductive structures are in contact with the first conductive structures through the etch stop layer and the capping layer. 
As explained above, each of features [1] through [6b] are taught by Yu in view of Kim, and as evidenced by admissions in the Instant Application, for the reasons explained under the rejection of claim 7.  Each of features [7a] and [7b] is obvious in view of Saito for the reasons explained under claim 22.  This is all of the features of claim 29.

 Claim 30 reads,
30. (Previously Presented) The method of claim 29, wherein forming the nitrogen-rich protective layer comprises forming a nitrogen concentration profile at a distance below a top surface of the first dielectric layer.  
For the reasons explained under feature [2] of claim 7, this feature is inherent in Yu.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

Claim 31 reads,
31. (Previously Presented) The method of claim 29, wherein forming the nitrogen-rich protective layer comprises exposing the first dielectric layer to an other nitrogen-based plasma.  
As explained under feature [2] of claim 7, Yu exposes the low-k dielectric layer 204 several times to nitrogen-based plasmas, which may be or include ammonia or nitrogen plasmas, which would inherently contribute to the nitrogen-rich protective layer for the same reasons as explained above under feature [2] of claim 7.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

D. Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kim as evidenced by admissions in the Instant Application, as applied to claim 7, above, and further in view of US 2008/0179741 (“Streck”).
Claim 36 reads,
36. (New) The method of claim 7, wherein forming the etch stop layer comprises forming a metal nitride layer.
The prior art of Yu in view of Kim, and as evidenced by admissions in the Instant Application, as explained above, teaches each of the features of claim 7. 
Yu and Kim do not teach that the etch stop comprises a metal nitride layer.
Streck, like each of Yu and Kim, teaches a multi-level metallization including a metal feature 103, 403 that may be copper in a low-k dielectric layer 102, 402, wherein each of the metal feature and low-k dielectric is covered by an etch stop layer 107, 407 that may be silicon carbide (Streck: Figs. 1g, 4a, and 4b; ¶¶ 30, 41, 54, 55).  Streck further teaches the benefit of including as a first layer 106, 406 of the etch stop layer, a metal nitride, particularly aluminum nitride (Streck: ¶¶ 39-40), stating that “due to the provision of the barrier layer 106, a thickness of the material 107 may be adjusted to a significantly lower value compared to conventional strategies, thereby significantly reducing the presence of materials of moderately high permittivity, which may contribute to a reduced overall parasitic capacitance of the resulting layer stack.” (Streck: ¶ 41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a first layer that is a metal nitride, such as aluminum nitride, below the silicon carbide layer of Yu in order to provide both diffusion barrier properties as well as to reduce the required thickness of the higher-permittivity silicon carbide material, as taught in Streck.  As such, Streck may be seen as an improvement to Yu in this regard.  (See MPEP 2143.)

IV. Response to Arguments
Applicant’s arguments filed 04/28/2022 have been fully considered.  Applicant’s amendments to each of the independent claims overcomes the previous rejections over Yu, alone or Yu in view of Saito.  However, upon further search and consideration, a new grounds of rejection are made over Yu in view of Kim and Yu in view of Kim and Saito to address the newly added claim features. 

V. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0157548 (“Wu”), sharing the Assignee with the Instant Application, is cited for teaching an etch stop layer ELS2 including a lower layer 220 of metal nitride (¶ 28, last sentence; e.g. AlN or TaN, ¶ 31) deposited over each of a low-k dielectric layer 216 and a metal feature 212 (e.g. Cu) formed in said low-k dielectric layer 216 (Wu: ¶¶ 26-27; Fig. 2C).  The surfaces of the low-k dielectric layer 216 and the metal feature 212 may be plasma treated with an ammonia plasma (Wu: ¶ 28) prior to depositing the etch stop layer ELS2 (Wu: ¶ 28).  In addition said metal nitride layer 220 is plasma treated before forming the upper layer 230 of the etch stop layer ELS2 in order to clean said metal nitride layer (Wu: ¶ 29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814